Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-21-00176-CR

                                Isaiah Joe ALCARAZ,
                                       Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 187th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2020CR12197
                   Honorable Stephanie R. Boyd, Judge Presiding

BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED July 28, 2021.


                                           _________________________________
                                           Beth Watkins, Justice